Citation Nr: 0533000	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  05-02 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine, claimed as secondary to 
service-connected disability of the left knee.  

2.  Entitlement to service connection for osteoarthritis of 
the right knee, claimed as secondary to service-connected 
disability of the left knee.  

3.  Entitlement to service connection for a right shoulder 
disorder, claimed as secondary to service-connected 
disability of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
Jurisdiction of this case was subsequently transferred to the 
VARO in Buffalo, New York.  

Historically, a February 2000 rating decision discontinued 
assigning a single 20 percent disability rating for the 
veteran's service-connected disability of the left knee, 
characterized as postoperative residuals of a left knee 
injury, and assigned a separate 20 percent rating for 
postoperative residuals of a left knee injury with 
degenerative changes and instability, and a separate 10 
percent rating for postoperative residuals of a left knee 
injury with degenerative changes and limitation of motion.  
This resulted in an increase in the combined disability 
evaluation from 20 percent to 30 percent.  See 38 C.F.R. 
§ 4.25 (2004) (combined disability evaluations are not 
determined by simply adding the disability ratings for 
separate disability ratings but by use of a combined rating 
schedule).  

The June 2003 rating decision also proposed to reduce the 20 
percent rating for postoperative residuals of a left knee 
injury with degenerative changes and instability.  The RO 
subsequently notified the veteran that correspondence it had 
received could not be considered as a Notice of Disagreement 
(NOD), which is require to initiate an appeal, but could only 
be filed after the proposed reduction was effectuated.  
However, a March 2004 rating decision confirmed and continued 
this 20 percent rating.  So, an appeal as to either of the 
two separate ratings assigned for the service-connected left 
knee disorder has not been initiated.  

This is significant because a hearing was held at the RO in 
April 2005 before the undersigned Veterans Law Judge (VLJ) of 
the Board.  This type of hearing is often called a travel 
Board hearing.  A transcript of that proceeding is of record.  
At that time the veteran expressed a desire for a higher 
rating than the combined 30 percent disability rating for his 
service-connected left knee disorder.  See page 9 of the 
transcript of that hearing.  This claim has not been 
adjudicated by the RO, however, much less denied and timely 
appealed to the Board, so referral to the RO for initial 
development and consideration is required since the Board 
does not currently have jurisdiction.  See 38 C.F.R. § 20.200 
(2004). 


FINDINGS OF FACT

1.  The only medical nexus opinion on file addressing the 
matter states that DDD of the lumbar spine and osteoarthritis 
of the right knee are as likely as not age-related but 
aggravated by a postservice fall which is reasonably shown to 
have been caused by the veteran's service-connected left knee 
disability.  

2.  A current right shoulder disorder is not medically shown.  


CONCLUSIONS OF LAW

1.  DDD of the lumbar spine is aggravated by service-
connected disability of the left knee.  38 C.F.R. § 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

2.  Osteoarthritis of the right knee is aggravated by 
service-connected disability of the left knee.  38 C.F.R. 
§ 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

3.  A right shoulder disorder is not proximately due to or 
the result of, nor aggravated by, service-connected 
disability of the left knee.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Here, the appellant was notified of the VCAA in a February 
2003 RO letter, prior to the rating decision which is being 
appealed, in accordance with the timing requirements of the 
VCAA.  

Also, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), it 
was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  Such is the case here.  

In a May 2002 VA Form 21-4138, Statement in Support of Claim 
the veteran requested VA nexus examinations in support of his 
claims.  He underwent a VA orthopedic examination in May 2003 
for the purpose of determining whether there was a nexus 
between the claimed disabilities and the veteran's service-
connected disability of the left knee.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Also, the veteran's service medical records (SMRs) are on 
file even though he alleges that the onset of the claimed 
disabilities was many years after active service, purportedly 
stemming from a fall in 2001 which he feels was caused by his 
service-connected left knee disorder.  

Also, the veteran's VA outpatient treatment (VAOPT) records 
and private clinical records, including private clinical 
records from the Oswego Hospital are on file.  Similarly, 
earlier records from his employer are on file.  

The veteran testified in support of his claims at hearing 
before the undersigned traveling Veterans' Law Judge in April 
2005.  At the hearing the veteran submitted additional VA 
clinical records and waived initial consideration of those 
records by the RO.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  Indeed, at the April 2005 
travel Board hearing the veteran stated that he did not have 
any additional records which established that he now had a 
current disability of the right shoulder.  See page 4 of the 
transcript of that hearing.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

Disability which is proximately due to or the result of a 
service-connected disorder shall be service-connected.  
38 C.F.R. § 3.310(a) (2004).  Service connection will also be 
granted for aggravation of a non-service-connected condition 
by a service-connected disorder, although compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  See 38 U.S.C. § 1110 (formerly § 310).  
In the absence of proof of present disability there can be no 
valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) 
(Interpreting 38 U.S.C. § 1131 as requiring the existence of 
a present disability for VA compensation purposes).  See also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000)).  Also found at Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

DDD of the Lumbar Spine

VAOPT records reveal that in May 2002 it was noted that the 
veteran had a history of pain in his low back and left knee.  
Currently he had an acute and chronic episode of back pain 
after his left knee gave out and increased the pain in his 
low back.  In September 2002 it was noted that an MRI had 
revealed disc changes.  

On VA orthopedic examination in May 2003, when the veteran's 
claim file was reviewed, the veteran reported that he had had 
low back pain since he fell two years earlier.  He reported 
that the fall was because his left knee had given way.  An 
opinion was expressed after a physical examination that the 
diagnosed DDD of the lumbar spine was at least as likely as 
not age-related rather than secondary to the veteran's 
service-connected left knee condition.  It was noted that a 
lumbar spine MRI showed disc protrusion at L4-5 towards the 
right but that his leg symptoms affected his left (not his 
right) leg.  He did not exhibit a significant disturbance 
which could transfer abnormal stresses to the lumbar spine.  
It was, however, at least as likely as not that the fall two 
years earlier had aggravated his age-related low back 
disorder.  

The veteran's VAOPT records document that he has a history of 
giving way of the left knee, (despite a May 2001 notation 
that his right knee gave way, which the veteran testified was 
incorrect) with episodes being documented in 2001 and 2002.  
While the May 2003 VA examiner opined that the falls had 
aggravated a pre-existing low back disability, it was not 
opined whether the falls were due to the service-connected 
left knee disorder.  Given the history of buckling of the 
veteran's left knee, the Board concludes that the falls were 
due to the service-connected left knee.  In fact, the current 
20 percent rating for the service-connected left knee 
encompasses "moderate" instability.  

Accordingly, it is the determination of the Board that the 
evidence is so evenly balance that with the favorable 
resolution of doubt, service connection for DDD of the lumbar 
spine is warranted. 

Osteoarthritis of the Right Knee

VAOPT records show that in September 2002 it was noted that 
X-rays had revealed minimal degenerative changes in the 
veteran's right knee.  

On VA orthopedic examination in May 2003, when the veteran's 
claim file was reviewed, the veteran reported that he had had 
right knee pain since he fell two years earlier.  He reported 
that the fall was because his left knee had given way.  An 
opinion was expressed after a physical examination that the 
diagnosed osteoarthritis was at least as likely as not age-
related rather than secondary to the veteran's service-
connected left knee condition.  It was noted that X-rays 
revealed degenerative changes in the veteran's right knee.  
He did not exhibit a significant disturbance which could 
transfer abnormal stresses to the right leg.  It was, 
however, at least as likely as not that the fall two years 
earlier had aggravated his age-related right knee disorder.  

As above, given the history of buckling of the veteran's left 
knee, the Board concludes that the falls were due to the 
service-connected left knee.  Accordingly, it is the 
determination of the Board that the evidence is so evenly 
balance that with the favorable resolution of doubt, service 
connection for osteoarthritis of the right knee is warranted.  

Right Shoulder Disorder

VAOPT records reveal that in May 2001 it was reported that 
the veteran had fallen 2 months earlier while shovelling snow 
when his "right" knee buckled and he fell on his right 
shoulder.  At the April 2005 travel Board hearing the veteran 
testified that this clinical notation was incorrect in 
specifying the "right" knee because it was, in fact, his 
service-connected left knee which buckled.  Subsequent VAOPT 
records document that he received physical therapy for his 
right shoulder from August to October 2001, which was 
diagnosed as right frozen shoulder.  There was also a 
diagnosis of tendinitis.  However, a May 2002 VAOPT record 
reflects that he had no complaints concerning his right 
shoulder.  

On VA orthopedic examination in May 2003, when the veteran's 
claim file was reviewed, the veteran reported that he had 
injured his right shoulder when he fell two years earlier.  
He reported that the fall was because his left knee had given 
way.  The examiner noted that an October 2001 right shoulder 
X-ray had been normal and that the veteran stated that he no 
longer had any difficulty with his right shoulder.  After a 
physical examination, the diagnosis was that the veteran's 
right shoulder was normal.  

As noted above, at the April 2005 travel Board hearing the 
veteran stated that he did not have any additional records 
which established that he now had a current disability of the 
right shoulder.  See page 4 of the transcript of that 
hearing.  

From this, the Board concludes that what ever the cause of 
the veteran's injury to the right shoulder, i.e., whether or 
not it was due to the service-connected left knee, the injury 
was acute and the residuals were only transitory, having 
healed without chronic residual disability.  In other words, 
no current disability of the right shoulder is now shown and 
because disability compensation may only be awarded for an 
actual disability, the claim must be denied.  

ORDER

The claim for service connection for DDD of the lumbar spine, 
claimed as secondary to service-connected disability of the 
left knee, is granted.  

The claim for service connection for osteoarthritis of the 
right knee, claimed as secondary to service-connected 
disability of the left knee, is granted.  

The claim for service connection for a right shoulder 
disorder, claimed as secondary to service-connected 
disability of the left knee, is denied.  


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


